DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 10/31/2020 for application no. 15/485,692.
Claims 1 – 19 and 21 are currently pending. Claim 20 is a cancelled claim. Claim 21 is a newly added claim. Claims 1, 8, and 15 are independent claims.

Response to Amendments
Acknowledgment is made of Applicant’s claim amendments on 10/31/2020. The claim amendments are entered. Presently, claims 1 – 19 and 21 are currently pending. Claims 1, 8, and 15 have been amended. Claim 20 is a cancelled claim. Claim 21 is a newly added claim.
Amendments regarding the 35 U.S.C. 101 rejection based on Abstract Idea regarding claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, and 15 – 19 were fully considered, but are not persuasive, thus the 35 U.S.C. 101 rejection is still maintained under Abstract Idea. 
Due to the current amendments regarding claims 1, 8, and 15 for the 35 U.S.C. 112 (a) lack of written description were fully considered, and are withdrawn. Rejection is considered moot for cancelled claim 20.
Applicant's amendments with respect to the 35 U.S.C. 103 rejection of claims 1 – 19 and 21 have been fully considered and are persuasive, thus rejections have been withdrawn. 

Response to Arguments
Applicant’s amendments and arguments filed 10/31/2020 with respect to the 35 U.S.C. 101 rejection regarding claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, and 15 – 19 under Abstract Idea have been fully considered, but is not persuasive. Applicant submits that “the claimed invention includes an advance in “route navigation” by not requiring history data and solving a cold start problem…the claimed invention improves upon the field of invention just as example iii” (Remarks, Pg. 10).  However, the Examiner respectfully disagrees as providing a hybrid model does not further include a practical application, nor is it excluded from being an abstract idea. A hybrid model is considered to be an abstract idea wherein prediction modeling can be performed as mental processes and “a hybrid model” is not exclusive to being “Markov models…Bayesian Inference…neural networks, and/or other prediction models” (Specification, Par. [0026]), not written within claims 1, 8, and 15. Furthermore, the outputting of a prediction when data is missing and/or not requiring history data does not integrate the abstract idea into a practical application as the claims do not recite the improvements of solving a cold start problem at the beginning phase of a route prediction platform to improve the route navigation from a result of not requiring history data to be included in the prediction of the hybrid model.
Applicant's arguments filed 10/31/2020 with respect to the 35 U.S.C. 103 rejection of claims 1 – 19 and 21 have been fully considered are persuasive and thus 35 U.S.C. 103 rejection to claims 1 – 19 and 21 have been withdrawn. However, due to the outstanding 35 U.S.C. 101 rejection to claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, and 15 – 19, claims 1 – 19 and 21 have been 
	Dependent claims 2 – 7, 9 – 14, 16 – 19, and 21 are rejected for being either directly or indirectly dependent on the rejected claim 1, 8, and 15. See the 35 U.S.C. 103 rejection in the current Office Action above for more details. 

Claim Objections
Claims 1, 7, and 14 are objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
“wherein the hybrid model completes the prediction when history data is missing or insufficient from a beginning phase of a route prediction platform from one of the object- specific prediction model, the object group-specific prediction model, and the object- independent prediction model”.
Dependent claims 2 – 6, 8 – 13, 15 – 19, and 21 are rejected for either being directly or indirectly dependent on the objected claims 1, 7, and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 rejection based on Abstract Idea
Claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, and 15 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claims 1, 8, and 15,
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, claim 8 is directed a system, and claim 15 is directed to a computer program product, corresponding to an article of manufacture, which are all one of the statutory categories.
Step 2A Prong One Analysis: The claims recites the following limitations:
“obtaining a first route traversed by a target object;”
“performing at least one prediction for a second route to be traversed by the target object based on a hybrid model jointly applying the first route, the at least one prediction being performed with a hybrid consideration using the hybrid model of at least one of an object-specific prediction model, an object group-specific prediction model, and an object-independent prediction model;”
“and determining, according to a decision rule, a prediction result of the second route based on the at least one prediction,”
“wherein the hybrid model completes the prediction when history data is missing or insufficient from a beginning phase of a route prediction platform from one of the object- specific prediction model, the object group-specific prediction model, and the object- independent prediction model,”
“wherein the performing performs the prediction based on the hybrid model without requiring history data,”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components. That is, other than reciting generic computer components language (i.e.. “processor”, “memory”, “computer program”, “non-transitory machine-readable medium”, “device”), the above limitations in the context of this claim encompass obtaining a first route, performing at least one prediction, determining a prediction result, completing the prediction, and performing the prediction. In other words, the above limitations encompass observation, evaluation, and judgement of obtaining, performing, determining, and completing, which are considered mental processes. 
Furthermore, the recitation of the limitation, “…a hybrid model…the at least one prediction being performed with at least one of an object-specific prediction model, an object group-specific prediction model, and an object-independent prediction model” is not exclusive to “Markov models…Bayesian Inference…neural networks, and/or other prediction models” recited in the Specification (Par. [0026]) wherein “other prediction models” can be considered as prediction modeling performed as mental processes.
Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor”, “memory”, “computer program”, “non-transitory machine-readable medium”, and “device” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claims 2, 9, and 16,
Step 1 Analysis: Claim 2 is directed to a method as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “obtaining respective intermediate prediction results of the at least one prediction using testing data that is provided to the hybrid model; and determining the prediction result from the intermediate prediction results.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could determine a prediction result from other intermediate prediction results. They do nothing to alter the fundamental nature of the claim as a mental process. 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). Further, the recitation of the additional element, “obtaining respective intermediate prediction results of the at least one prediction; and determining the prediction result from the intermediate prediction results”, it is not indicative of integration into a practical application. Instead, this 
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. Generally linking the use of the judicial exception to an insignificant extra-solution activity is not indicative of an inventive concept.

Regarding Claims 9 and 16,
Step 1 Analysis: Claim 9 is directed a system as dependent to claim 8 and claim 16 is directed to a computer program product as dependent to claim 15, thus the analysis for patent eligibility of claims 8 and 15 respectively are incorporated herein.
Step 2A Prong 1: The claim recites that “obtaining respective intermediate prediction results of the at least one prediction; and determining the prediction result from the intermediate prediction results.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could determine a prediction result from other intermediate prediction results. They do nothing to alter the fundamental nature of the claim as a mental process. 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). Further, the recitation of the additional element, “obtaining respective intermediate prediction results of the at least one prediction; and determining the prediction result from the intermediate prediction results”, it is not indicative of integration into a practical application. Instead, this limitation is generally link the use of the judicial exception to an insignificant extra-solution activity, namely the activity of obtaining information. See MPEP 2106.05(g).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. Generally linking the use of the judicial exception to an insignificant extra-solution activity is not indicative of an inventive concept.

Regarding Claims 3, 10, and 17,
Step 1 Analysis: Claim 3 is directed to a method as dependent to claim 2, claim 10 is directed a system as dependent to claim 9, and claim 17 is directed to a computer program product as dependent to claim 16, thus the analysis for patent eligibility of claim 1, 8, and 15 respectively are incorporated herein.
Step 2A Prong 1: The claim recites that “selecting one of the intermediate prediction results as the prediction result; and combining two or more of the intermediate prediction results into the prediction result.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could select an intermediation prediction result and combine the intermediate prediction results. The limitation merely places further restrictions on what the forecast includes. They do nothing to alter the fundamental nature of the claim as a mental process. 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. 

Regarding Claims 5, 12, and 18,
Step 1 Analysis: Claim 5 is directed to a method as dependent to claim 1, claim 12 is directed a system as dependent to claim 8, and claim 18 is directed to a computer program product as dependent to claim 15, thus the analysis for patent eligibility of claim 1, 8, and 15 respectively are incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claims recites that “a credibility parameter of a respective one of the prediction models representing credibility of the respective prediction model; and a route profile of the target object”. This limitation merely places restrictions on the credibility parameter representing the credibility of a prediction model and a route profile of an object.  Thus, this new limitation does nothing to alter the analysis of Claim 1, 8, and 15.

Regarding Claims 6, 13, and 19,
Step 1 Analysis: Claim 6 is directed to a method as dependent to claim 5, claim 13 is directed a system as dependent to claim 12, and claim 19 is directed to a computer program product as dependent to claim 18, thus the analysis for patent eligibility of claim 1, 8, and 15 respectively are incorporated herein.
Step 2A Prongs 1: The claims recites that “wherein the credibility parameter includes at least one of: a history count of a destination or a matching degree of an intermediate prediction result of the object-specific prediction model; and a prediction probability of an intermediate prediction result of the object group-specific prediction model; or a route efficiency of an intermediate prediction result of the object-independent prediction model”. This new limitation merely places restrictions on what the credibility parameter includes at least one of.  Furthermore, the recitation of the limitation, “object-specific prediction model”, “object group-specific prediction model”, and “object-independent prediction model” is not exclusive to “Markov models…Bayesian 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f). 
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
There has been no prior art applied to the application, thus prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spears (US 2014/0136104) teaches a method for predicting the future location of a user based on predicting the route that the user might take. [cited but not replied upon]
Alahi (“Social LSTM: Human Trajectory Prediction in Crowded Spaces”, 2016) teaches the method of predicting future trajectories of pedestrians or vehicles within an environments based on past positions using Recurrent neural networks and a “Social” LSTM. [cited but not replied upon]
Gross (US 20160360336) teaches a method of using a machine learning model which can make predictions about actions a user might take with an application with a particular event without the use of historical data. [cited but not replied upon]
Dimitriou (“Adaptive hybrid fuzzy rule-based system approach for modeling and predicting urban traffic flow”, 2008) teaches a method of using an adaptive hybrid fuzzy rule-based system (FRBS) approach for the modeling and short-term forecasting of traffic flow in urban arterial networks with the incorporation of an expert’s knowledge on local traffic conditions within the model structure. 
	Additionally, no art has been found, either alone or in combination, which discloses the claimed subject matter, particularly of claims:
1, 7, and 14: “wherein the hybrid model completes the prediction when history data is missing or insufficient from a beginning phase of a route prediction 
	However, Allowable Subject Matter does not apply for the reasons of an outstanding 35 U.S.C. 101 rejection applied to claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, and 15 – 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        



/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125